Citation Nr: 1811146	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for pes planus.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from August 1984 to June 1987, and from August 1987 to January 1992.  He subsequently was a member of the Army National Guard from which he was retired in March 2007; the appellant was called up and served on active duty from June 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In October 2016, the appellant provided testimony at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  In connection with the October 2016 Board videoconference hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of a letter from his spouse plus copies of service medical treatment records, most of which were duplicative of documents already in evidence.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 
The issues of entitlement to service connection for shin splints and bilateral ankle and knee disorders have been raised by the record in written statements submitted in February 2014.  This matter is referred to the AOJ for appropriate action.  

The issue of service connection for hemorrhoids is addressed in the REMAND portion of the decision below and that matter is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2016, the Veteran withdrew his appeal as to the issue of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension.

2.  Service connection for bilateral pes planus was denied in a rating decision issued in April 2005; the Veteran did not appeal the denial.  

3.  Since then, additional evidence has been received that presents a reasonable possibility of substantiating the claim. 

4.  Pre-existing bilateral pes planus was noted on the Veteran's June 1984 Army enlistment examination.

5.  There is competent evidence to show that the Veteran's pre-existing bilateral pes planus was made permanently worse beyond the natural progression of the condition during his June 2003 to June 2004 period of active duty.

6.  Clear and unmistakable evidence sufficient to rebut the presumption of aggravation during active service has not been presented. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  New and material evidence has been presented since the April 2005 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral pes planus was issued; thus, that claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2017). 

3.  Service connection is warranted for the aggravation of the Veteran's pre-existing bilateral pes planus during a period of active duty.  38 U.S.C. §§ 1111, 1131, 1132, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Coronary artery disease claim

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the October 2016 Board videoconference hearing, the appellant and his representative stated on the record that the issue of entitlement to service connection for coronary artery disease was being withdrawn.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeal for the issue of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension, is withdrawn.  See 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension, there remain no allegations of error of fact or law for appellate consideration in relation to that claim.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to the coronary artery disease claim, to include as secondary to the service-connected hypertension.  Therefore, the issue of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension, is dismissed, without prejudice.

II.  Pes planus claim

As reflected in the January 2014 Statement of the Case (SOC), the RO denied the Veteran's pes planus service connection claim without consideration of the matter of new and material evidence.  However, before reaching the merits of the Veteran's claim for service connection for bilateral pes planus, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that the Veteran's pes planus service connection claim was originally denied in an April 2005 rating decision; he was notified of that denial in April 2005.  The Veteran did not appeal the denial within the one-year appeal period.  The April 2005 rating decision therefore represents the last final action on the merits of the pes planus service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 2005 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the April 2005 rating decision constitutes new and material evidence on the issue of entitlement to service connection for pes planus.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's claim for service connection for pes planus was denied in part because the RO concluded that there was no evidence of record that indicated that his pre-existing pes planus had been aggravated in service; any new and material evidence must relate to this.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118. 

The evidence added to the record subsequent to the issuance of the April 2005 rating decision that denied the pes planus service connection claim on appeal includes written statements from the appellant, additional service medical treatment records, VA medical treatment records and the report of a VA examination conducted in June 2012, with an addendum dated in April 2015.  These records reflect that the Veteran was noted to have bilateral pes planus during his June 1984 enlistment examination; at that time he had no related symptoms.  The Veteran was subsequently seen on multiple occasions for complaints related to his pes planus/flat feet, both during his first period of active duty and during his June 2003 to June 2004 period of active duty.  The VA physician who examined the Veteran in June 2012 stated, in the associated report, that the examination and history (including records from the June 2003 to June 2004 period of active duty) supported a finding of aggravation of the pre-existing pes planus.  In the April 2015 addendum, the examiner stated that the Veteran's pes planus had been aggravated by service beyond the natural progression of the condition.

The Board therefore finds that the evidence submitted subsequent to the April 2005 rating decision provides relevant information as to the question of whether there is a causal nexus between the appellant's military service and his currently diagnosed bilateral pes planus.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for pes planus.

Turning to the matter of entitlement to service connection for pes planus, certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

An increase in the severity of a pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, is required to establish service connection for a pre-existing injury or disease on the basis of aggravation.  Evidence of temporary flare-ups symptomatic of an underlying pre-existing condition, alone or without more, does not satisfy the level of proof required of a non-combat appellant to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

In this case, bilateral pes planus was clearly noted at the Veteran's entry into service in 1984.  Therefore, the Veteran is not entitled to a presumption of soundness at his June 2003 entry because pes planus pre-existed that period of active service.  However, competent evidence that the disability increased during service has been presented by the VA physician who examined the Veteran's feet in June 2012.  Having established an increase in disability during service, it must next be  determined whether there is a specific finding that the increase is due to the natural progress of the disease.  However, the finding in the April 2015 addendum written by the VA physician who examined the Veteran's feet in June 2012 was that the Veteran's pes planus was aggravated beyond the natural progress of the disease.

As previously noted, clear and unmistakable evidence (obvious or  manifest) is required to rebut the presumption of aggravation where a pre-service disability undergoes an increase in severity during service.  In this case, the presumption of aggravation has not been rebutted by clear and unmistakable evidence.  Indeed, no evidence has been presented to rebut the presumption.  Therefore, the regulatory requirements for service connection for bilateral pes planus on the basis of  aggravation have been met, and service connection is warranted. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the appellant constitutes harmless error.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for coronary artery disease, to include as secondary to the service-connected hypertension, is dismissed.

New and material evidence having been received, the claim for service connection for bilateral pes planus is reopened.

Service connection for the pre-existing bilateral pes planus is granted on an aggravation basis for the June 2003 to June 2004 period of active duty.   



REMAND

A determination has been made that additional evidentiary development is necessary in regard to the appellant's claim of entitlement to service connection for hemorrhoids.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below. 

Review of the evidence of record reveals that the appellant has received medical treatment from VA facilities.  For example, the evidence of record includes a few medical treatment records dated in 2010 and 2011.  However, no other records have been included in the claims file.  

In addition, review of the evidence of record indicates that the appellant was a member of the National Guard until March 2007, when he was retired after a Medical Evaluation Board (MEB) found him to be medically unfit for retention.  However, no National Guard service medical treatment records dated after June 2004 have been included in the evidence of record.

Furthermore, the only service medical treatment records from the Veteran's first two periods of active duty (August 1984 to June 1987, and August 1987 to January 1992) included in the claims file were submitted by the appellant.  These records appear to be incomplete, as do the records from the June 2003 to June 2004 period of active duty.  For example no service entry or separation examinations from the first two periods of active service have been included and the records associated with the hemorrhoid banding procedure performed at the Bayne-Jones Army Hospital at Fort Polk, Louisiana sometime between August 2003 and May 2004 have not been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since June 2004, to include inpatient stays and outpatient clinic visits, must be obtained.  All outstanding active duty Army service medical treatment records and all outstanding National Guard service medical treatment records must also be obtained and associated with the evidence of record. 

While the case is in remand status, all outstanding relevant private medical treatment records should be identified, obtained and added to the claims file.

As discussed in the above decision, an individual serving on active duty is presumed to be in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. 

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

While the RO based its denial on a finding that the Veteran's hemorrhoids pre-existed his final period of active duty, the RO has not stated what the onset date was for the development of hemorrhoids, to include during one of the first two periods of active and the RO has not determined whether hemorrhoids were noted at the time of entry into service in June 2003, or whether there is clear and unmistakable evidence that the hemorrhoids pre-existed the appellant's entry into active duty in June 2003.  The RO also has not determined whether, if the claimed hemorrhoids did not have their onset during one of the Veteran's first two periods of active service and the hemorrhoids did pre-exist the Veteran's 2003-2004 active service, there is clear and unmistakable evidence that the pre-existing hemorrhoids were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

The RO did not obtain a medical opinion on any of these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the RO afforded the appellant a medical examination in April 2011, the examiner did not have access to all of the Veteran's service medical treatment records and therefore the discussion of onset date and aggravation beyond the natural progression by the examiner was inadequate.  Because the VA medical opinion was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  Therefore, readjudication on remand must reflect consideration of these points, as well as all other applicable theories of service connection. 

These considerations require the gathering of military records and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of a case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of Veteran's Army and National Guard service medical treatment or alternative records.  In particular, search for the Army records from the August 1984 to June 1987, and August 1987 to January 1992, periods of active service.  If any location contacted suggests other sources, those sources must be encompassed by the search.  

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the medical records associated with the hemorrhoid banding procedure performed at the Bayne-Jones Army Hospital at Fort Polk, Louisiana sometime between August 2003 and May 2004.  

4.  Search, at the National Personnel Records Center, at the Veteran's National Guard unit or other appropriate sources, for all National Guard medical treatment records dated after June 2004.  In particular, obtain the medical records associated with the Medical Evaluation Board (MEB) that led to the Veteran being found unfit for retention resulting in his March 2007 retirement from the National Guard.

5.  With assistance from the Veteran as needed, obtain all outstanding private and VA treatment records and associate them with the evidence of record.  In particular, obtain all VA treatment records dated from June 2004 onward.

6.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

7.  After all appropriate development has been accomplished, to include obtaining a medical examination or opinion on the questions of onset date and severity over time, consider all of the evidence of record and re-adjudicate the Veteran's hemorrhoids service connection claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories relating to service connection.  Ensure that all applicable presumptions, including the presumption of soundness, the presumption of aggravation of a pre-existing condition and the associated requirements regarding clear and unmistakable evidence, are considered if direct service connection and service connection on a presumptive basis are denied.

8.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


